DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 1-5, 7, 9 and 16, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 14, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 14 states “the method according to claim 5”, but claim 5 isn’t a method.  The claim originally depended from one of claims 11-13, which are methods.  It is not clear which claim claim 14 should depend from.  The issue also occurs in claims 16 and 17, both of which depend from “the method according to claim 5”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7-10 are rejected under 35 U.S.C. 102(a)(1)& (a)(2) as being anticipated by EP 2816352, hereinafter EP.
	With respect to Claim 1, EP discloses a breath sensing device for a portable electronic device, in particular a portable telecommunication device or a wearable device, the breath sensing device comprising:
   an acoustic wave sensing means, in particular a microphone [para 19], and
   a gas sensing means [1st aux sensor; para 19] sensitive to at least one type of molecule, and
   a first and second breath sensing means [para 24 and 27 indicate using two humidity sensors, one that samples ambient humidity to compare to the humidity of the breath], wherein the acoustic wave sensing means, the gas sensing means and the first breath sensing means are arranged such that they are accessible to the breath of a user, whereas the second breath sensing means is isolated from the gas flow.
	With respect to Claim 2, EP discloses that the first and the second breath sensing means are of the same type, in particular a humidity sensor.  See para 24 and 27.
	With respect to Claim 3, EP discloses a breath sensing device for a portable electronic device, in particular a portable telecommunication device [para 26], the breath sensing device comprising: an acoustic wave sensing means, in particular a microphone [para 19], and a first gas sensing means sensitive to at least one type of molecule [para 24; humidity] and  a second gas sensing means sensitive to at least one other type of molecule, in particular C02 [1st Aux sensor; para 19].
	With respect to Claim 4, EP discloses that the acoustic wave sensing means [microphone, para 19] is provided over a substrate and the first and second gas sensing means are stacked over the acoustic wave sensing means, in particular the one over the other or the one besides the other one.  Para 46 indicates sensors behind the microphone, para 16 stacks them into either one or dimensional array.  
	With respect to Claim 7, EP discloses that the gas sensing means is based on metal oxide (MOX), in particular a tin oxide [see para 15].
	With respect to Claim 8, EP discloses that the gas sensing means is arranged in or on or over a movable plate or in or on or over a fixed plate, of the acoustic wave sensing means.  Paragraph 46 shows that the sensors are behind the acoustic wave sensing means.  Although EP doesn’t mention if the plate is fixed or movable, it must be one or the other.  Since only a single alternative limitation needs to be met for anticipation, EP disclose either a fixed or movable plate.
	With respect to Claim 9, EP discloses a portable electronic device, in particular communication device [1; fig 1], comprising a breath sensing device according to claim 1.
	With respect to Claim 10, EP discloses further comprising a housing [10; fig 1] with a hole, wherein both the gas sensing means and the acoustic wave sensing means of the breath sensing device  are positioned within the same hole.  Para 46 shows that the microphone and sensors are within holes 104, 105 or 106.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over EP in view of WO2013/191634, hereinafter WO.
	With respect to Claim 5, EP discloses a breath sensing device for a portable device, in particular a portable telecommunication device [1; fig 1] or a wearable device, the breath sensing device comprising: an acoustic wave sensing means, in particular a microphone [para 19] with a membrane; a gas sensing means [1st aux sensor; para 19] sensitive to at least one type of molecule and further comprising a signal analyzing means [control device; para 55] that analysis over a breathing interval.
	EP does not disclose that the signal analyzing means is configured to determine a DC electrical signal contribution to the total electrical signal received from the acoustic wave sensing means and configured to integrate the DC electrical signal over a predetermined time frame.
	WO, page 9, lines 14-26 show a similar breath analysis device that integrates the pressure signal over an interval to determine when the breathing takes place and to calibrate accordingly.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify EP such that the signal analyzing means is configured to determine a DC electrical signal contribution to the total electrical signal received from the acoustic wave sensing means and configured to integrate the DC electrical signal over a predetermined time frame for the benefit of only analyzing breath, and not unwanted air from the environment.
	With respect to Claim 6, EP does not disclose that the signal analyzing means is furthermore configured to integrate the electrical signal received from the gas sensing means over the predetermined time frame and to determine the ratio of the integrated electrical signal received from the gas sensing means and the integrated DC electrical signal.
	WO, page 9, lines 14-26 show a similar breath analysis device that integrates the pressure signal over an interval to determine when the breathing takes place and to calibrate accordingly.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify EP such that the signal analyzing means is furthermore configured to integrate the electrical signal received from the gas sensing means over the predetermined time frame and to determine the ratio of the integrated electrical signal received from the gas sensing means and the integrated DC electrical signal for the benefit of only analyzing breath, and not unwanted air from the environment.
	With respect to Claim 11, EP discloses a method for sensing the breath of a human or an animal using the breath sensing device according to claim, but does not disclose that the method comprising the steps of: integrating the difference of the signals received from the first and the second breath sensing means over a predetermined time frame to determine a signal proportional to the gas volume of the breath.
	WO, page 9, lines 14-26 show a similar breath analysis device that integrates the pressure signal over an interval to determine when the breathing takes place, update the breath’s gas volume and to calibrate accordingly.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify EP’s method to comprise the steps of: integrating the difference of the signals received from the first and the second breath sensing means over a predetermined time frame to determine a signal proportional to the gas volume of the breath for the benefit of accurately determining concentrations by compensating for volume.
	With respect to Claim 12, EP does not disclose that the method comprises a step of integrating the electric signal of the gas sensing means for the same predetermined time frame.
	WO, page 9, lines 14-26 show a similar breath analysis device that integrates the pressure signal over an interval to determine when the breathing takes place, update the breath’s gas volume and to calibrate accordingly.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify EP’s method to comprise comprising a step of integrating the electric signal of the gas sensing means for the same predetermined time frame for the benefit of only analyzing breath, and not unwanted air from the environment.
	With respect to Claim 13, EP discloses a method for sensing the breath of a human or an animal using the breath sensing device according to claim 5, but does not disclose that the method comprises the steps of: determining a DC electrical signal contribution to the total electrical signal received from the acoustic wave sensing means; and integrating the DC electrical signal over a predetermined time frame to determine a signal proportional to the gas volume of the breath.
	WO, page 9, lines 14-26 show a similar breath analysis device that integrates the pressure signal over an interval to determine when the breathing takes place, update the breath’s gas volume and to calibrate accordingly.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify EP’s method to comprise the steps of: integrating the difference of the signals received from the first and the second breath sensing means over a predetermined time frame to determine a signal proportional to the gas volume of the breath for the benefit of accurately determining concentrations by compensating for volume.
	With respect to Claim 14, EP discloses that the start of the time frame is triggered by the point in time at which a difference between the signals of the first and second breath sensing means exceeds a predetermined first threshold.  Para 63 describes intervals of interest based upon threshold readings from the sensors.
	With respect to Claim 15, the combination of EP and WO disclose the method for sensing the breath of a human or an animal, using the breath sensing device according to claim 5, comprising the steps of: starting integrating the signal received from the first gas sensing means over a predetermined time frame when the signal from the second gas sensing means or the humidity sensor exceeds a first threshold and starting integrating the signal received from the second gas sensing means over the predetermined time frame when the signal from the second gas sensing means or when the signal from the humidity sensor exceeds the first threshold to determine a signal proportional to the gas volume of the breath.  EP para 63 shows intervals chosen based on humidity sensor values and WO page 9, lines 14-26 shows integrating to determine volume.
	With respect to Claim 16, the combination of EP and WO disclose that the end of the time frame is triggered by the subsequent point of time at which the difference of the signals or the signal from the second gas sensing means or the DC electrical signal contribution falls below a predetermined second threshold, in particular below the first threshold, or when the integral of the difference or the signal from the second gas sensing means or when the integral of the DC electrical signal contribution exceeds a third threshold.  EP para 63 describes multiple thresholds to break analysis into intervals to distinguish between non-breath air, breath from the mouth, and alveolar air, each with associated thresholds.
	With respect to Claim 17, EP discloses further comprising a step of determining a ratio based on the signal received from the gas sensing means and the signal proportional to the gas volume and calibrating the ratio using a value representative for the ratio obtained by a different sensing method.  See para 12, correcting based on cross sensitivity readings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551. The examiner can normally be reached 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX T DEVITO/Examiner, Art Unit 2855  
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855